Title: From Thomas Jefferson to United States Senate, 7 January 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                     Jan. 7. 1807.
                        
                        I nominate to be Captains, Masters Commandant and Lieutenants in the navy of the United States the several
                            persons as named in the annexed list, and for the several commands to which they are therein named respectively.
                        
                            Th: Jefferson
                            
                            
                        
                        
                    